249 Ga. 494 (1982)
292 S.E.2d 73
COSTA
v.
COSTA.
38503.
Supreme Court of Georgia.
Decided June 2, 1982.
Stephen R. Yekel, for appellant.
Steven E. Scheer, for appellee.
CLARKE, Justice.
In this case we granted the former wife's application to appeal from an order of the superior court holding the former husband was not in wilful contempt for failure to make payments required under a divorce decree.
Upon reviewing the entire record we hold that while the appellant has shown there is money owed, the trial court did not abuse its discretion in finding the entire circumstances surrounding the appellee's failure to pay did not show wilful contempt. "The *495 essence of civil contempt involved in a proceeding to enforce payment of an alimony or child support award is wilful disobedience of the court's order." Crowder v. Crowder, 236 Ga. 612 (225 SE2d 16) (1976). Crowder also restates the rule that the trial court's discretion in these matters is broad and his decision will be upheld if there is any evidence to support it.
Former wife also argues that husband did not prove good faith compliance and inability to pay and that the court erred in finding for the husband in the absence of his making such a showing. Our holding in Nesbit v. Nesbit, 241 Ga. 351 (245 SE2d 303) (1978), supports this proposition. However, this case is distinguishable from Nesbit because the wife's own evidence authorizes a finding by the trial court that the husband acted in good faith and was not wilfully disobedient of the court order.
Judgment affirmed. All the Justices concur.